Case 1:19-cr-00217-SEB-TAB Document6 Filed 06/18/19 Page 1 of 3 PagelD #: 11

UNITED STATES DISTRICT COURT -ghrgsia oleic.

 

$
SOUTHERN DISTRICT OF INDIANA |
INDIANAPOLIS DIVISION 209 1S PM ks TI
UNITED STATES OF AMERICA, ) rae
) SPOR RA
Plaintiff, )
)
V. ) CAUSE NO. 1:19-CR-
)
JORDAN BOYD )
> e
) 1 e 1 9 -Cr- 1:
Defendant. ) 0 2 @ SEB -TAB
INDICTMENT
COUNT 1

[18 U.S.C. § 922(g)(3) — Drug User in Possession of a Firearm]

The Grand Jury charges that:

On or about June 9, 2019, in the Southern District of Indiana, JORDAN BOYD,
defendant herein, then being a knowing unlawful user of a controlled substance as defined in 21
US.C. Section 802, did knowingly possess in and affecting interstate commerce, a firearm, to
wit:

a Glock 19 9 millimeter handgun bearing serial number BHKF174, and/or

a Romarm/Cugir Micro Draco 7.62x39 caliber handgun bearing serial number PMD-

08495-18 RO, and/or

a Velocity LLC VMAC-45 .45 caliber handgun bearing serial number P12632,

in violation of Title 18, United States Code, Section 922(g)(3).
Case 1:19-cr-00217-SEB-TAB Document6 Filed 06/18/19 Page 2 of 3 PagelD #: 12

COUNT 2

[18 U.S.C. § 922(g)(8) — Possession of a Firearm by a Person Subject to a Domestic Violence
Protective Order]

The Grand Jury charges that:

On or about June 9, 2019, in the Southern District of Indiana, JORDAN BOYD,
defendant herein, who was then knowingly subject to a court order issued on December 19, 2017
under cause number 49G17-1712-PO-046285 in Marion County, Indiana and issued after a
hearing of which he received actual notice, and at which he had an opportunity to participate,
restraining him from harassing, stalking, or threatening an intimate partner and/or a child of an
intimate partner, that by its terms explicitly prohibited the use, attempted use, or threatened use
of physical violence against such intimate partner and/or a child of such intimate partner that
would reasonably be expected to cause bodily injury, did knowingly possess in and affecting
interstate commerce, a firearm, to wit:

a Glock 19 9 millimeter handgun bearing serial number BHKF174, and/or

a Romarm/Cugir Micro Draco 7.62x39 caliber handgun bearing serial number PMD-

08495-18 RO, and/or

a Velocity LLC VMAC-45 .45 caliber handgun bearing serial number P12632,
in violation of Title 18, United States Code, Section 922(g)(8).

FORFEITURE

1, Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), as part of any sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the
Case 1:19-cr-00217-SEB-TAB Document6 Filed 06/18/19 Page 3 of 3 PagelD #: 13

offense set forth in Count 1 or Count 2 of this Indictment, the defendant shall forfeit to the
United States “any firearm or ammunition involved in” the offense.
3. The property subject to forfeiture includes, but is not necessarily limited to, the
following:
a. a Glock 19 9 millimeter handgun bearing serial number BHKF174
b. a Romarm/Cugir Micro Draco 7.62x39 caliber handgun bearing serial
number PMD- 08495-18 RO

c. a Velocity LLC VMAC-45 .45 caliber handgun bearing serial number

P12632; and
d. Any ammunition associated with the offense.
4. In addition, the United States may seek civil forfeiture of the property described

above in paragraph 3 pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461(c).

A TRUE BILL:

JOSH J. MINKLER
United StatgS Atyorney

By: [ WwW,
Abhishek Kambli
Assistant United States Attorney
